Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7-9, 11, 22-28, 37, 38, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP-2007227152, cited on Applicants information disclosure statement, filed on 4/26/21).  A machine translation is included with this Office action.
Claims 2, 11, 24, and 25: Example 2 of Ito et al. is drawn to an organic electroluminescent device which is comprised of an anode (ITO), a hole injection layer (HI1), a hole transport layer (TBDB), a first emission layer comprising a first host compound (BH2) and a dopant compound (BD1), a second emission layer comprising a second host compound (BH2) and a dopant compound (RD1), an electron transport layer (Alq3), an electron injection layer (LiF), and a cathode (Al) (paragraphs 0062-0065 of the machine translation).  Compound BH2 has the structure 
    PNG
    media_image1.png
    117
    201
    media_image1.png
    Greyscale
as shown on page 24 of Ito et al.  Compound BH2 anticipates the structural limitations of formula (101) of independent claims 2 and 11, and formula (1010) of claims 24 and 25.  Specifically, as applied to formula (101), BH1 has all R variables not attached to L101 equal to hydrogen, variable mx is equal to 1 and linker L101 satisfies formula (116) of claim 2, and is a group wherein linker L101 is a divalent group derived by removing one hydrogen atom from a 1-naphthyl group, which satisfies claim 11. Independent claims 2 and 11 do not require the first host material and the second host material to be different materials.  
Claims 7-9 and 26-28: All R groups not bonded to linker L101 are equal to hydrogen atoms, which satisfies the structural limitations of claims 7-9 and 26-28.  
Claims 22 and 23: While not explicitly taught by Ito et al., it is understood by one of ordinary skill in the art that the singlet energy level of the host material should be greater than the singlet energy of the dopant material so as to allow for efficient energy transfer from the host to the dopant.  Because of this, it would have been obvious to one having ordinary skill in the art to have employed a host and dopant material in the second light-emitting layer which satisfies the relationship of numerical formula 2 of claims 22 and 23.
Claims 37 and 38: Example 2 of Ito et al. has the second light emitting layer disposed between the first light emitting layer and the cathode, thereby anticipating claims 37 and 38.
Claims 40 and 41: Example 2 of Ito et al. has the first and second light emitting layers in direct contact with each other, thereby anticipating claims 40 and 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 10, 13, 14, 21, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP-2007227152, cited on Applicants information disclosure statement, filed on 4/26/21).  A machine translation is included with this Office action.
Claims 1, 3-6, 10 and 14: Ito et al. teaches organic electroluminescent devices comprising two adjacent light emitting layers sandwiched between an anode and a cathode.  While Ito et al. does not exemplify that the first light emitting layer comprises a host compound satisfying formula (101) of claim 1, it would have been obvious to have employed a compound satisfying formula (101) of claim 1 given the overall teachings of Ito et al.  Specifically, Ito et al. teaches other blue host materials besides those employed in the device examples.  Other explicitly taught host materials, include those taught on pages 6-8.  The compound shown on the top left of page 7 is the same compound as PY-7 of claim 10.  It would have been obvious to one having ordinary skill in the art to have employed any one of the explicitly taught host materials in the device examples taught by Ito et al., including the compound taught at the top left of page 7 of Ito et al.  The compound on the top left of page 7 satisfies all of the structural limitations of formula (101) of claim 1 and formula (1010) of claim 3 as well as the limitations of claims 4-6.  A device including this compound in the manner as exemplified by Ito et al. satisfies all of the device limitations of independent claim 1.  
Claim 13: The emission layers of the device examples of Ito et al. include a first and second emission layer, where the first emission layer is a blue emission layer comprising a fluorescent blue dopant, thereby satisfying claim 13.
Claim 21: While not explicitly taught by Ito et al., it is understood by one of ordinary skill in the art that the singlet energy level of the host material should be greater than the singlet energy of the dopant material so as to allow for efficient energy transfer from the host to the dopant.  Because of this, it would have been obvious to one having ordinary skill in the art to have employed a host and dopant material in the second light-emitting layer which satisfies the relationship of numerical formula 2 of claim 21.
Claims 36: A device example including the compound taught on the top left of page 7 would be comprised of a second light emitting layer disposed between the first light emitting layer and the cathode, thereby satisfying claim 36.
Claim 39: A device example including the compound taught on the top left of page 7 would have a first and a second light emitting layer, which are in direct contact with each other, thereby satisfying claim 39.

Claims 1-9, 11, 13, 14, 21-28, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ishige et al. (US 2014/0231787, cited on Applicants information disclosure statement, filed on 4/26/21).
Claims 1-3, 11, 14, 24 and 25: Ishige et al. teaches organic electroluminescent devices which are comprised of an anode, a cathode, and a plurality of light-emitting layers arranged between the anode and the cathode (claim 1 of Ishige et al.).  Ishige et al. teaches compound H31, which has the structure 
    PNG
    media_image2.png
    134
    308
    media_image2.png
    Greyscale
(top of page 9).  This compound satisfies formula (101) as recited in each of independent claims 1, 2, and 11.  As applied to formula (101), variables R101 through R119 are equal to hydrogen, variables R101and R120 are bonded to divalent linker L101.  Variable L101 is equal to the structure TEMP-68 of claim 1 with all Q variables equal to hydrogen.  Variable L101 is also equal to formula (116) of claim 2 and is a divalent group derived by the removal of one hydrogen atom from a 2-naphthyl group, which satisfies claim 11.  Variable mx is equal to 1 which satisfies claims 1, 2, and 11.  Additionally, compound H31 anticipates formula (1010) of claims 3, 24, and 25 with all variable assignments being the same as for claims 1, 2, and 11.
While compound H31 is not explicitly taught as being employed as a first host material in a device comprising a first and a second emitting layer as required by independent claims 1, 2, and 11, it would have been obvious to one having ordinary skill in the art to have employed compound H31 as a host material given the overall teachings of Ishige et al.  Specifically, in the working examples of Ishige et al., compound H1 is employed as a host material.  Compound H1 is structurally similar to H31 in that both are compounds having two pyrenyl moieties separated by a linker.  Given the structural similarity, one of ordinary skill in the art would have understood that compound H31 could be employed in the same manner as compound H1 in the device examples of Ishige et al.  Employing compound H31 in the same manner as compound H1 in the device examples, such as for example, in the device examples of table 3 would result in an organic electroluminescent device comprising an anode, a cathode, a first and a second light-emitting layer disposed between the anode and the cathode wherein the first emitting layer comprises a first host material which is compound H31 and the second emitting layer comprises a second host material which is one of the other H-X materials shown in Table 6.  Such a device configuration satisfies all of the limitations of independent claims 1, 2, and 11. 
Claims 4-9 and 26-28: All R groups in formula (101) not bound to position L101 are hydrogen atoms, thereby satisfying claims 4-9 and 26-28.
Claim 13: Modification of device example 10, where host material H31 is used instead of H1, as one example, affords a device where the first light emitting layer comprising a fluorescent third compound which is a blue light emitter (compound A2 as taught in Table 2).  Blue light emitters refer to compounds which have a maximum peak wavelength of 430-480 nm range as taught in paragraph 0041 of Ishige et al., which is the same wavelength range recited in claim 13.
Claims 21-23: While not explicitly taught by Ishige et al., it is understood by one of ordinary skill in the art that the singlet energy level of the host material should be greater than the singlet energy of the dopant material so as to allow for efficient energy transfer from the host to the dopant.  Because of this, it would have been obvious to one having ordinary skill in the art to have employed a host and dopant material in the second light-emitting layer which satisfies the relationship of numerical formula 2 of claims 21-23.
Claims 36-38: Modification of device example 10, where host material H31 is used instead of H1, as one example, affords a device where the second light emitting is located between the first light emitting layer and the cathode as required by claims 36-38. 
Claims 39-41: The exemplified devices taught by Ishige et al. have the first and second light-emitting units in direct contact with each other, thereby satisfying claims 36-38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14, 16, 17 and 24-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 18, 21-25, and 30 of U.S. Patent No. 11,094,886 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Independent claim 1 of the ‘886 patent claims an organic electroluminescent device which claims the same device limitations regarding the anode, the cathode, and the first emitting layer as instant claim 1.  The second emitting layer of claim 1 of the ‘886 patent comprises a second host material represented by formula (2) and instant claim 1 does not place any structural limitations of the second host material, meaning that instant claim 1 is broader with respect to the second host material of claim 1 of the ‘886 patent.  The second host material of claim 1 of the ‘886 patent reads on the second host material of independent claim 1 (as well as independent claims 2 and 11, which also do not place any structure on the second host material).  Additionally, variable L101 is the same in both independent claim 1’s.  Variable L101 in claim 1 of the ‘886 patent is broader with respect to variable L101 of independent claims 2 and 11, but include all of the linkers of claims 2 and 11.   The remaining limitations of claim 1 of the ‘886 patent is the same as instant claim 1.  Additionally, claim 3 of the instant application maps to claim 2 of the ‘886 patent, claim 4 maps to claim 3 of the ‘886 patent, and claims 5 and 6 map to claims 4 and 5 of the ‘886 patent, respectively.  Independent claim 1 of the ’886 patent also reads on claims 7-9, 24, and 25.  Claims 6-10 of the ‘886 patent read on claim 10 of the instant application.  Claim 11 of the ‘886 patent reads on claim 29 of the instant application.  Claim 12 of the ‘886 patent reads on claims 3 and 31 of the instant application.  Claim 13-15 of the ‘886 patent read on claims 32-34 of the instant application, respectively.  Claims 17 and 18 of the ‘886 patent read on claims 12 and 13 of the instant application, respectively.  Claims 21-25 of the ‘886 patent read on claims 14, 2, 7, 8, and 9, respectively.  Last, claims 29 and 30 of the ‘886 patent overlaps in scope with claims 11 and 36-41 of the instant application.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,097,886.  This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Should Applicants file a terminal disclaimer to overcome the double patenting rejection, claims would be 12, 15-20 and 29-35 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest devices which have two blue emitting layers which is a feature of claim 12.  Additionally, the prior art does not teach devices having a second compound satisfying formulae (5) and (6) as required by claims 18-20.  Claims 29-35 would be allowable by virtue of their dependency on an allowable claim 15.

Relevant Art Cited
Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766